action when parole has been denied.      See NRS 213.10705; Niergarth v.
                State, 105 Nev. 26, 28, 768 P.2d 882, 883 (1989). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 2




                                                                                    J.
                                                  Douglas




                cc: Hon. James E. Wilson, District Judge
                     Phillip Bryon Ashdown
                     Attorney General/Carson City
                     Carson City District Attorney
                     Carson City Clerk




                      2We have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A